                                      UNITED STATES BANKRUPTCY COURT
                                           Western District of Washington


UNITED STATES TRUSTEE,                                                              Case Number: 20-00400-MJH

        Plaintiff,

v.

THOMAS MCAVITY AND
NORTHWEST DEBT RELIEF LAW
FIRM,
      Defendant.



                                SUMMONS IN A MISCELLANEOUS PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint with the Clerk of the Bankruptcy
Court within 30 days after the date of issuance of this summons, except that the United States and its offices and agencies
shall submit a motion or answer to the complaint within 35 days. A copy of the complaint is attached to this summons.

Address of Clerk:
                                                      U.S. Bankruptcy Court
                                                 1717 Pacific Aveneue, Suite 2100
                                                       Tacoma, WA 98402

At the same time, you must also serve a copy of the motion or answer upon the Plaintiff's attorney (or Plaintiff if not
represented by counsel).

Name and Address of Plaintiff's Attorney (or Plaintiff not represented by counsel):


                                            Matthew Joseph Plahuta Johnson
                                            Office of the United States Trustee
                                                  700 Stewart St, #5103
                                                    Seattle, WA 98101

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held
on the following date and time:

Date and Time: July 23, 2020 at 10:00 AM
        Dial: 1.888.363.4749
        Enter Access Code: 5635947#
        Press the # sign
        Enter Security Code when prompted: 3887#
        Speak your name when prompted
Please follow these guidelines when participating on a teleconference:
        − Use a land line phone and not a cell phone, if possible.
        − Make the call from a quiet area where background noise is minimal.
        − Wait until the judge calls your case before speaking.
        − Do not put the phone on hold at any time after the call is connected.
        − In the event you are unable to connect to the conference call after following the above procedures, please
        contact chambers at (253) 882−3950.

        /s/ Samantha Bergeson
        Courtroom Deputy to Judge Heston

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT
TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE
TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

COMPLIANCE WITH RULES

Mediation: Local Bankruptcy Rule 9040−3 requires parties in all adversary proceedings to file a Mediation Certification
certifying that they have considered mediation to resolve their dispute. The form of Mediation Certification accompanies
this summons and is to be served by the plaintiff on all defendants. See the court's website, www.wawb.uscourts.gov,
Thomas T. Glover Mediation Program, for additional forms and information on the court's mediation program.

Initial Disclosures: All parties shall make the initial disclosures required by Federal Rule of Civil Procedure 26(a)(1) and
Federal Rule of Bankruptcy Procedure 7026 no later than five (5) days prior to the pretrial conference set forth above.

Consent to Entry of Final Adjudication: Each party shall comply with the requirements of Federal Rules of Bankruptcy
Procedure 7008(a) and 7012(b). Each party shall also comply with Local Bankruptcy Rule 7012−1 by filing a Notice
Regarding Final Adjudication and Consent containing all of the information required by Local Bankruptcy Rule
7012−1(a) with its initial pleading. As set forth in the Local Bankruptcy Rule 7012−1(c), failure by a party to file a Notice
Regarding Final Adjudication and Consent by the deadline shall constitute that party's consent to entry of final orders or
judgments by the bankruptcy judge.
                                                        Mark L. Hatcher
                                                Clerk, U.S. Bankruptcy Court




Date of Issuance: June 11, 2020

Summons must be served within 7 days of date of issuance, Fed. R. Bankr. P. 7004(e). Plaintiff shall file a certificate of
service within 14 days after service has been effected. Local Rule W.D. Wash. Bankr. 7004−1.
                                        UNITED STATES BANKRUPTCY COURT
                                             Western District of Washington



UNITED STATES TRUSTEE,                                                         Case Number: 20-00400-MJH

        Plaintiff,

v.

THOMAS MCAVITY AND
NORTHWEST DEBT RELIEF
LAW FIRM,
     Defendant.


                                              MEDIATION CERTIFICATION

Pursuant to Local Bankruptcy Rule 9040−3, each of the undersigned certifies that he or she has read the Honorable
Thomas T. Glover Mediation Program Instructions for Parties, discussed the available dispute resolution options provided
by the Court, reviewed dispute resolution options offered by private entities, and considered whether this matter might
benefit any of them.

Dated: ____________________                         _______________________________________________________
                                                    Signature of Plaintiff/Cross Plaintiff
                                                    Printed Name: __________________________________________

Dated: ____________________                         _______________________________________________________
                                                    Signature of Counsel for Plaintiff/Cross Plaintiff
                                                    Printed Name: __________________________________________

Dated: ____________________                         _______________________________________________________
                                                    Signature of Defendant/Cross Defendant
                                                    Printed Name: _________________________________________

Dated: ____________________                         _______________________________________________________
                                                    Signature of Counsel for Defendant/Cross Defendant
                                                    Printed Name: _________________________________________


NOTE: This Certification shall be served by the plaintiff on all defendants and must be signed by each party and its
counsel. If there is more than one plaintiff, the plaintiff listed first in the caption of the adversary proceeding shall also
serve this Certification on all other plaintiffs. If there are additional parties (e.g., additional plaintiffs, defendants, cross
plaintiffs, or cross defendants), additional sheets should be filed.

The completed Certification must be filed with the court electronically or by mailing a paper copy to the Clerk of the
Bankruptcy Court, 1717 Pacific Avenue, Suite 2100, Tacoma, WA 98402.
